Citation Nr: 1527404	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Jonathon Bruce, Attorney


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The Veteran is an appellant who served on active duty from February 2003 to January 2004, with additional service in the Puerto Rico National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2015 letter, the Veteran's representative indicated that he intended to withdraw his representation.  In an April 2015 letter to the representative, VA noted that in order to withdraw representation, a motion should be submitted to the Board.  To date, no motion has been received and thus the Board finds that the attorney named on the preceding page continues to serve as the Veteran's representative.  


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied service connection for hypertension based on findings that hypertension pre-existed the Veteran's active duty service and was not aggravated therein.

2.  Evidence received since the February 2006 rating decision does not tend to show that the Veteran's hypertension did not pre-exist his period of active service, or that it was aggravated during service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension and does not raise a reasonable possibility of substantiating such claim.

3.  The Veteran's obstructive sleep apnea (OSA) was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of service connection for hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for establishing entitlement to service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With respect to the Veteran's petition to reopen a claim of service connection for hypertension, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate and complete his claims in accordance with Kent, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates. The appeal was most recently readjudicated in the February 2014 supplemental statement of the case. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA medical examination (for sleep apnea) in May 2011.  The Board finds that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

New and Material

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold. Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed an original claim of service connection for hypertension in May 2005.  A February 2006 rating decision denied service connection hypertension on direct, aggravation, and presumptive bases.  The RO found that hypertension pre-existed service and was not aggravated by service.  The Veteran did not appeal this decision nor was additional evidence submitted within one year and the decision became final.

Evidence of record at the time of the February 2006 rating decision consisted of the Veteran's STRs which included (1) a diagnosis of hypertension by Dr. F. R., M.D., dated December 2000 (2) a note on his December 2003 pre-deployment examination that he was taking Monopril for high blood pressure; VA treatment records showing diagnosis and treatment of hypertension; and an August 2005 VA examination which notes a diagnosis of hypertension and that the Veteran was treated for high blood pressure prior to his active service.

Pertinent evidence received since the February 2006 rating decision includes VA treatment records showing ongoing management of the Veteran's diagnosed hypertension and the Veteran's statements that he believes his hypertension to be related to his combat service in Iraq.

As the February 2006 rating decision denied the Veteran's claim of service connection for hypertension on direct, aggravation, and presumption bases, for new evidence to be material, it would have to show that either a hypertension did not pre-exist service or that such disability increased in severity (and was aggravated) therein; or that the Veteran's hypertension is related to service; or that it manifested in service or within the first post-service year.

While the updated VA treatment records constitute new evidence (in that they were not previously associated with the record), they are not material evidence, as they do not tend to show that hypertension did not pre-exist service or that such disability increased in severity (and was aggravated) therein; or that the Veteran's hypertension is related to service; or that it manifested in service or within the first post-service year.  Rather, the updated VA treatment records only affirm the presence of a current disability, and there is no medical opinion to suggest the disability did not pre-exist service or that it was aggravated therein, or that it is otherwise related to service.  Likewise, the newly received statements by the Veteran only reiterate his previous claims that his hypertension is related to his active duty service in Iraq.  Therefore, the newly received evidence does not address an unestablished fact necessary to substantiate the claim of service connection for hypertension on any basis (direct, aggravation, or presumptive); and while new, is not material.

The Board notes the Veteran's contentions that his hypertension is somehow related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a disability such as hypertension is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran himself asserts he suffers from hypertension as a result of service, or that such was aggravated by service, the Board does not question the Veteran's sincerity of his beliefs.  However, the Veteran is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service or was aggravated therein.

In sum, the additional evidence received since February 2006 does not address an unestablished fact necessary to substantiate the claim of service connection hypertension; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, even the low threshold standard for reopening endorsed by the Court in Shade is not met, and the claim of service connection for hypertension not be reopened.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims that this OSA is related to his combat service in Iraq.  

Initially, the Board will consider whether the Veteran is entitled to service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran's DD Form 214 shows that his active duty service includes service in Kuwait in 2003.  He is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  However, the Board finds that service connection is not warranted for sleep apnea based on his service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  This is so because the Veteran's symptoms have been attributed to a known diagnosis-sleep apnea.  The Board assigns great probative value to the medical evidence of record, to include a sleep study, which document the findings of sleep apnea.  Further, he has not been shown to have any other sleep problems coincident with any of the acknowledged medically unexplained chronic multisymptom illnesses as set out under 38 C.F.R. § 3.317(a)(2).  The Veteran does not have "medically unexplained" fatigue-like symptoms.  His symptoms are explained by his sleep apnea diagnosis.  In light of the above, service connection is not warranted as due to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to sleep apnea.  His December 2003 post-deployment health assessment does not note any sleeping problems and he denied feeling tired after sleeping.

August 2010 VA treatment records show that the Veteran was scheduled for a sleep study and was subsequently diagnosed with obstructive sleep apnea.  A May 2011 VA treatment record shows the Veteran was currently on a CPAP and that he had been feeling well since starting CPAP therapy.  

On May 2011 VA examination, the examiner noted the diagnosis of obstructive sleep apnea with an onset of 2010.  The Veteran reported that he had started waking up during the night with shortness of breath, but that it has since improved with the use of his CPAP treatment.  The examiner found that there is no reported relationship between the Veteran's having been diagnosed with sleep apnea in 2010, 6 years after his period of active military service, and any event or exposure during active duty.  The examiner concluded that no connection to active service was found regarding the Veteran's obstructive sleep apnea condition. 

The evidence of record does not show that the Veteran's OSA was manifested in service.  There is no evidence of sleep problems in service and OSA was not diagnosed until 2010, 6 years after the Veteran's active duty.  The Veteran also does not allege that such was manifested in service, only that he believes it is somehow related to his time in Iraq.  Accordingly, service connection for OSA on the basis that such became manifest in service, and persisted, is not warranted.

What remains for consideration is whether the Veteran's OSA may somehow otherwise be related to the Veteran's service, to include as due to his combat service in Iraq.  There is no indication in the record that the Veteran's OSA is related to or was incurred in his period of active service.  The May 2011 VA examiner noted that there is no relationship between the Veteran's service and his sleep apnea, and that the Veteran was diagnosed with OSA 6 years after service.

The Board acknowledges the assertions of the Veteran that his sleep apnea is related to service and he is competent to report symptoms of sleep apnea such as waking during the night with shortness of breath.  Lay persons are competent to provide opinions on some medical issues; however, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  This is so because complex, internal processes like respiratory disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  There is no competent evidence linking any current sleep apnea to service.

Without any competent evidence of a nexus between OSA and his service and in the absence of any indication of sleep apnea for years after service, the preponderance of the evidence is against his claim of service connection for OSA.  Therefore, the benefit of the doubt rule does not apply; the appeal must be denied.


ORDER

The appeal seeking to reopen a claim of service connection for hypertension is denied.

The appeal seeking service connection for obstructive sleep apnea is denied.


____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


